Name: 1999/628/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 15 September 1999 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1999-09-21

 Avis juridique important|41999D06281999/628/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 15 September 1999 appointing a judge to the Court of Justice of the European Communities Official Journal L 248 , 21/09/1999 P. 0032 - 0032DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATESof 15 September 1999appointing a judge to the Court of Justice of the European Communities(1999/628/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Communities and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice, of the European Coal and Steel Community and of the European Atomic Energy Community and as a consequence of the resignation of Mr John MURRAY, a judge should be appointed for the remaining period of Mr John MURRAY's term of office,HAS DECIDED AS FOLLOWS:Article 1Ms Fidelma MACKEN is hereby appointed judge to the Court of Justice of the European Communities from the date of her swearing in up to and including 6 October 2003.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 15 September 1999.The PresidentA. SATULI